Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Allowable Subject Matter
Claims 41-48, 50-52, 54-58, 60-62 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art of record (Banerjee) fails to teach or fairly suggest the gel material, poly(N-(5-azidoacetamidylpentyl)acrylamide-co-acrylamide (PAZAM) polymer; the prior art of record (Banerjee) fails to teach or fairly suggest the claimed coating and reacting steps of claim 44; and coating, plasma treating, and performing steps of claim 62; the prior art of record (Banerjee) fails to teach or fairly suggest, with regard to claim 48, the method of making the flowcell in the order as claimed, which involves, bonding the organic solid support to the first inorganic solid support, then patterning the organic solid support; and the prior art of record (Banerjee) fails to teach or fairly suggest, with regard to claim 57, a silane layer or phenyl azide layer on the first or second bonding layer in combination with the remaining features and elements of the claimed invention. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LORE RAMILLANO JARRETT whose telephone 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander can be reached on 571-272-1254.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/LORE R JARRETT/Primary Examiner, Art Unit 1797                                                                                                                                                                                                        



5/4/2021